Citation Nr: 0203432	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  94-43 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chondromalacia of 
the right knee.

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arthritis of the lower extremities.

4.  Entitlement to an increased evaluation for post operative 
residuals of a small bowel resection, with obstruction, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty from March 1944 to December 1945, 
from May 1946 to April 1947, from June 1954 to January 1972.  
She also performed service with the United States Army 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

At a May 2001 hearing before the RO the veteran raised the 
issue of entitlement to service connection for hoarseness.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action.


REMAND

In March 2002, the Board received the veteran's request for a 
videoconference hearing before a Member of the Board.  
Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
videoconference hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


